Citation Nr: 1143435	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  06-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to May 1971.  The Veteran served in Vietnam from July 22, 1969 to August 18, 1969.

This issue originally comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the claim at issue.

The claim was previously remanded by the Board in October 2006 for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in a January 2006 hearing.  A transcript is included in the claims file. 

The claim was also remanded by the Board in August 2007 for additional development.  

The claim was denied by the Board in May 2010, and appealed by the Veteran.  Thereafter, in February 2011, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the Veteran's claim and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of points raised in the JMR, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  
The Veteran's claim for service connection for PTSD was denied by the Board based upon a failure to verify the stressors alleged by the Veteran.  The Veteran alleges that he has PTSD as a result of stressful incidents during his service in Vietnam.  The Veteran's DD-214 indicates he was a helicopter repairman.  The claims file includes stressors such as witnessing a helicopter crash and seeing injured soldiers while at the hospital.  The Veteran has not been afforded a VA psychiatric examination.

In accordance with the February 2001 JMR, the Board remands this claim for additional development necessary for to fulfill VA's duty to assist.  The JMR notes that the Board failed to ensure compliance with the August 2007 Board remand by failing to specifically ensure that the U.S. Army and Joint Services Records Research Center (JSRRC)(formerly the U.S. Armed Service Center of Unit Records Research (CURR)) attempt to verify the Veteran's claimed stressors was properly executed.  The Board remands the claim in order to further attempt to verify the Veteran's claimed stressors. 

Additionally, the Board finds a VA examination is necessary to properly adjudicate the claim.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity," and that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.   In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist that provides confirmation that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

Service treatment records indicate the Veteran injured his knee when some sandbags gave way causing him to fall into a bunker.  He was injured on August 4, 1969, 11 days after arriving in Vietnam.  Service records also include a July 1966 pre-enlistment medical history in which the Veteran reports problems in school as "didn't get along."

In an October 1999 VA progress note, it was noted that the Veteran completed his second treatment for alcoholism.  The Veteran indicated that due to this service connected income, he basically just gets bored and starts drinking. 

The Veteran's post-service VA treatment records include negative PTSD screenings in February 2003, June 2004 and July 2005. 

The Veteran filed his service connection claim in March 2005.  At that time, the Veteran reported that he was a crew chief and mechanic on helicopters in Vietnam.  He was responsible for the upkeep and maintenance of the helicopter and the listed mend under him.  By day, he flew missions with pilots and in the evening and nights he did maintenance.  He stated he remembers several incidents where the helicopter he was riding in was fire on by the enemy.  He stated he knew some crew members on other helicopters who were wounded and killed and that that thought was always on his mind when he was out on a mission. 

In a November 2005 VA psychiatric consultation note, the Veteran reported having problems since he returned from the Vietnam War.  He reported he has had difficulty with his mood being up and down and with his sleep.  He recalled seeing many young men with arms and legs that had been blown off and he found that to be very traumatic.  He reported occasional nightmares regarding his time in the hospital and sometimes of Vietnamese chasing him.  He occasionally is able to watch war movies and some bring back bad memories.  He reported he is jumpy and he startles easily.  He occasionally has intrusive thoughts.  After a psychiatric examination, the examiner noted that he does meet the criteria for PTSD. He was not interested in medication, treatment, or relaxation techniques.  The diagnosis was PTSD.  

In a November 2007 VA progress note, the Veteran screened positive for PTSD. 

Although a VA psychiatrist signed off on the PTSD diagnosis in the November 2005 consultation report, the Board notes that at that time the Veteran did not report stressors related to "fear of hostile military or terrorist activity" as the basis of his PTSD diagnosis.  Furthermore, during the November 2005 VA consultation, the Veteran reported he was a helicopter crew chief in Vietnam for two months before being injured.  This is contradicted by the Veteran's service treatment records which show hospitalization less than two weeks after getting to Vietnam.   

Given the inaccuracies of the November 2005 VA consultation and the fact that the Veteran's case has not been evaluated under the new PTSD criteria, the Board remands the claim for a VA examination by a psychiatric or psychologist.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his claimed psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The AMC should forward the Veteran's statements of alleged PTSD stressors, as well as copies of his service personnel records and any other relevant evidence, to the JSRRC and request that JSRRC attempt to verify the alleged stressor.  Requests should also be made to verify any casualties in the Veteran's unit as a result of a helicopter accident dated from July 22, 1969 to August 4, 1969.  If more detailed information is needed for such research, the Veteran should be given the opportunity to provide it.

3.  Thereafter, the Veteran should be scheduled for an examination by a VA psychiatrist or psychologist.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial PTSD Examination.  Based on a review of the record, and examination of the Veteran, and considering the identified stressors and DD-214, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that 

(A) he has PTSD due to any verified military stressor, or

 (B) he has PTSD due to "fear of hostile military or terrorist activity" as defined above.  

For any psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not due to active service.  If any psychiatric diagnosis is given, the examiner should specifically comment on the multiple negative VA PTSD screening results and the November 2005 VA psychiatric consultation report. 

The opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completing any additional necessary development, the AMC should re-adjudicate the issue of service connection for a psychiatric disorder to include PTSD.  If the disposition of the claim remains unfavorable, the AMC should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


